CAFFREY, District Judge.
This is an action under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346, 2671-2680, so-called, in which the plaintiff, a minor, seeks to recover for personal injuries. Plaintiff, aged 15, alleges, and I find, that she was struck by a United States Post Office Department truck operated by one Ellis W. Rushton, who was acting within the scope of his employment by the Post Office Department, at about 7:00 p. m., on Saturday, October 31, 1959, at the intersection of London and Bennington Streets, in East Boston.
At the time of the accident it was raining and, being Halloween, the plaintiff, a pedestrian, was dressed in a dark costume. The accident occurred while the driver of the Post Office vehicle was executing a U-turn, in the course of which plaintiff was struck in the back by the vehicle. The Government did not call the driver of the Post Office vehicle to the witness stand, and on the basis of the plaintiff’s testimony as to the accident, and the inference to be drawn from the Government’s failure to call the Post Office driver, I find that this accident was caused by the negligence of the Post Office driver.
Immediately after the accident the plaintiff, after picking herself up, proceeded to, walk away from the scene. The Post Office driver called her, offered to take her to a doctor or to a hospital, which offer plaintiff declined, and, after some conversation, the plaintiff allowed the Post Office driver to transport her to the nearby home of a girl friend. About an hour later, plaintiff’s mother took her to a doctor’s office located in East Boston. The doctor stated that the child then complained of pain in her right elbow and a pain low down on the left side of her back. The only objective signs found on plaintiff were abrasions in the area of the right elbow. The original diagnosis of the examining physician was contusions and abrasions to right elbow, shaken up, and strained muscle in left lower back. He prescribed rest and heat applications to the back. Plaintiff visited the doctor’s office again on Monday, November 2, and again on November 9. She returned to school on November 9, *915having missed five days from class. Both plaintiff and her mother testified that plaintiff has never visited a doctor from November 9, 1959 to the present time.
I find that at present plaintiff complains very infrequently of a headache, and obtains relief therefrom by the use of aspirin. There are no substantial residuals from this accident. Plaintiff’s mother testified that she paid the doctor $15 for three office visits in connection with this accident. I find for the plaintiff and assess damages in the amount of $325, with costs.